      Case: 4:20-cv-01190-JPC Doc #: 18 Filed: 01/07/21 1 of 14. PageID #: 406




                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

 LUCINDA KRLICH, et al.,                   )   Case No. 4:20-cv-1190
                                           )
        Plaintiffs,                        )   Judge J. Philip Calabrese
                                           )
 v.                                        )   Magistrate Judge Kathleen B. Burke
                                           )
 CITY OF HUBBARD, et al.,                  )
                                           )
        Defendants.                        )
                                           )

                              OPINION AND ORDER

       Plaintiffs Lucinda and Rick Krlich object to the Magistrate Judge’s report and

recommendation, which recommends that the Court deny Plaintiffs’ motion for a

temporary restraining order and preliminary injunction against Defendants the City

of Hubbard, Mark Villano (the City’s Law Director), and Sgt. William Fisher (an

officer in the City’s police department) because Plaintiffs fail to demonstrate either a

substantial likelihood of prevailing on the merits of their underlying suit or

irreparable harm.     For the reasons set forth below, the Court agrees with the

Magistrate Judge and, accordingly, OVERRULES the objections (ECF No. 13),

ADOPTS the report and recommendation (ECF No. 11), and DENIES Plaintiffs’

motion for a temporary restraining order and preliminary injunction (ECF No. 6).

                             STATEMENT OF FACTS

       Plaintiffs’ claims relate to an ongoing feud between two families, the Krliches

and the Clementes, in Hubbard, Ohio, a small city outside of Youngstown on the

Pennsylvania border. (See generally ECF No. 1, PageID #5–6.) In 2007, after Mary
    Case: 4:20-cv-01190-JPC Doc #: 18 Filed: 01/07/21 2 of 14. PageID #: 407




Clemente passed away, Plaintiffs bid on real estate she owned adjacent to theirs. (Id.,

¶ 16, PageID #5.) John Clemente, Jr., Hubbard’s former fire chief, told Plaintiffs to

withdraw the bid or become “bitter enemies for life,” because the house had been in

the Clemente family since 1922. (Id., ¶ 17, PageID #5.) Plaintiffs did not withdraw

their bid, but did not acquire the property either. (Id., ¶ 18, PageID #6.)

      Plaintiffs allege that their refusal to withdraw their bid on the Clemente

property gave rise to a campaign by members of the Clemente family and their friends

to “harass, intimidate, and terrorize” the Krliches. (Id., ¶ 19, PageID #6.) This

campaign includes “speeding down [the Krliches’] street, honking their horns and

revving their engines” and “peeling out” when they drove by the Krliches’ house,

“driving their cars onto” and “discarding trash on” the Krliches’ lawn, and “swearing”

at them—all of which, Plaintiffs claim, continues to this day. (Id.) Plaintiffs allege

thousands of incidents of harassment by members of the Hubbard police and fire

departments and their families, as well as by relatives of two local judges. (Id.,

¶¶ 21–22, PageID #6–7.)

      In efforts to bring this unwanted harassment to an end, Plaintiffs called 911,

reported incidents to the Hubbard police, filed lawsuits against their harassers, and

occasionally obtained restraining orders. (Id., ¶ 20, PageID #6.) Since February 1,

2019, Plaintiffs claim Defendants have refused to take any action to investigate any

report they make (id., ¶¶ 22 & 24, PageID #7; see also ECF No. 13, ¶ 1, PageID #376),

even though those reports include violations of local ordinances (ECF No. 1, ¶ 30,

PageID #8).




                                           2
     Case: 4:20-cv-01190-JPC Doc #: 18 Filed: 01/07/21 3 of 14. PageID #: 408




                           STATEMENT OF THE CASE

      A.     Krlich I

      Previously, the Krliches sued the City of Hubbard in federal court, raising

claims under 42 U.S.C. § 1983 based on similar factual allegations. See Krlich v.

Taafe, No. 4:17-cv-379 (“Krlich I”). In that case, the Court denied injunctive relief

and granted Defendants’ motion for judgment on the pleadings. See Krlich v. Taafe,

No. 4:17CV0379, 2018 WL 4510094, at *6 (N.D. Ohio Sept. 19, 2018); Krlich v. Taafe,

No. 4:17CV0379, 2018 WL 4537196, at *8 (N.D. Ohio Sept. 19, 2018). In dismissing

that lawsuit, the Court determined that Plaintiffs “simply failed to allege any viable

claim, including a class-of-one equal protection claim.” 2018 WL 4537196, at *8.

      B.     Allegations in This Action

      In this action, Plaintiffs pursue a claim under Section 1983, alleging that

Defendants violated the Equal Protection Clause of the Fourteenth Amendment.

(ECF No. 1, PageID #9–10.) Among other things, Plaintiffs make a “class of one”

argument that Defendants selectively deny them protective services. (Id., ¶ 38,

PageID #10; ECF No. 6, PageID #280.) They argue as well that Defendants enforce

a “special written policy” against them (ECF No. 13, PageID #376), although the

complaint also alleges no such policy exists (ECF No. 1, ¶ 39, PageID #10).

      In addition to pursuing their claim on the merits, Plaintiffs seek a temporary

restraining order or a preliminary injunction to enjoin Defendants “from their current

practice of refusing to accept and investigate Plaintiffs’ complaints, . . . and refusing

to enforce Hubbard’s ordinances against residents who violate them.” (ECF No. 6,




                                           3
    Case: 4:20-cv-01190-JPC Doc #: 18 Filed: 01/07/21 4 of 14. PageID #: 409




PageID #275.) At bottom, the Krliches seek to compel Defendants to stop “treating

them as a class of one,” to investigate “at least some of” their complaints, enforce

Hubbard ordinances, and prosecute violations. (ECF No. 6, PageID #280–81.)

      C.     The Report and Recommendation

      On referral of Plaintiffs’ motion for injunctive relief for a report and

recommendation, the Magistrate Judge promptly held a telephone conference, which

Plaintiffs’ counsel did not attend. (ECF No. 8, PageID #303.) In the subsequent

report and recommendation that the Court deny injunctive relief, the Magistrate

Judge primarily pointed to the fact that the Krliches failed “to present any argument

that they have a likelihood of success on the merits.” (ECF No. 11, PageID #351.)

Further, the Magistrate Judge determined the Krliches failed to provide any

“evidentiary support for their claims of irreparable harm.”          (ECF No. 11,

PageID #352.) Additionally, the Magistrate Judge noted that the Krliches offered no

argument why previous federal lawsuit would not likely bar, at least in part,

Plaintiffs’ claims in this action. (ECF No. 11, PageID #351–52.)

      Plaintiffs objected to the report and recommendation. (ECF No. 13.) First,

Plaintiffs object that the report and recommendation “mischaracterizes” the

complaint by failing to appreciate that the Krliches argue “that Defendants treat

them as a class of one.” (ECF No. 13, PageID #376.) Second, Plaintiffs object that

their 2017 federal lawsuit “did not address, and could not have addressed,” the

current facts because the conduct of which they complain increased since then. (Id.,

PageID #376–77.) Finally, they object that the “R&R makes a gross generalization”




                                         4
    Case: 4:20-cv-01190-JPC Doc #: 18 Filed: 01/07/21 5 of 14. PageID #: 410




regarding the nature of Krlich I compared to this matter. (Id., PageID #377.) In this

respect, Plaintiffs take issue with the report and recommendation because it focuses

on Defendants’ discretionary actions regarding municipal ordinances and ignores

Plaintiffs’ other claims and evidence of increased harassment since Krlich I. (Id.)

Plaintiffs request that the Court overrule the report and recommendation and grant

their request for an injunction.

                                   LEGAL STANDARD

      A district court judge may designate a magistrate judge to “hear or determine

any pretrial matter pending before the court,” with several exceptions, including

motions for injunctive relief. 28 U.S.C. § 636(b)(1)(A). But a district judge may refer

a motion for injunctive relief to a magistrate judge for “proposed findings of fact and

recommendations for the disposition, by a judge of the court, of any motion excepted”

by the preceding subsection. Id. § 636(b)(1)(B).

      After the report and recommendation is filed, if a party objects within the

allotted time, the district court is required to “make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which

objection is made.” 28 U.S.C. § 636(b)(1)(C); see also Fed R. Civ. P. 72(b). Upon

review, the court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Importantly,

the Court’s job is not to conduct a free-wheeling examination of the entire report and

recommendation, but only to address any specific objections that a party has

advanced to some identified portion of it. Accordingly, it is the Court’s task in this




                                          5
     Case: 4:20-cv-01190-JPC Doc #: 18 Filed: 01/07/21 6 of 14. PageID #: 411




matter to review the Magistrate Judge’s report and recommendation de novo, based

on the specific objections the Krliches raise.

                                      ANALYSIS

      Plaintiffs’ objections to the report and recommendation generally fall into two

categories: (1) how the Magistrate Judge construed Plaintiffs’ claims; and (2) the

applicability, if any, of Krlich I to the present action. (ECF No. 13, PageID #376–77.)

In the Court’s view, these objections broadly raise the merits of Plaintiffs’ motion for

an injunction in their entirety.

I.    Likelihood of Success on the Merits of Plaintiffs’ Equal Protection
      Claim

      When a party seeks a preliminary injunction, a district court balances the

following factors: the movant’s likelihood of success on the merits, whether the

movant would suffer irreparable injury without an injunction, whether the injunction

would cause “substantial harm” to others, and whether the public interest is served.

See Wilson v. Williams, 961 F.3d 829, 836 (6th Cir. 2020); see also Winter v. Natural

Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).      “And in the case of a potential

constitutional violation, ‘the likelihood of success on the merits often will be the

determinative factor.’” Doe v. University of Cincinnati, 872 F.3d 393, 399 (6th Cir.

2017) (quoting City of Pontiac Retired Emps. Ass’n v. Schimmel, 751 F.3d 427, 430

(6th Cir. 2014) (en banc) (per curiam)). As the movants, the Krliches bear “the burden

of justifying such relief.” Wilson, 961 F.3d at 837 (citing American Civ. Liberties

Union Fund of Mich. v. Livingston Cnty., 796 F.3d 636, 642 (6th Cir. 2015)).




                                           6
     Case: 4:20-cv-01190-JPC Doc #: 18 Filed: 01/07/21 7 of 14. PageID #: 412




      In the report and recommendation, the Magistrate Judge determined that

Plaintiffs are not entitled to injunctive relief because they cannot demonstrate a

likelihood of success on the merits of their equal protection claim. In that claim,

Plaintiffs assert that “Defendants have violated [the Krliches’] right to equal

protection of the laws” by failing to investigate, issue citations, or take action against

the purported harassment and that “Defendants have failed, refused and continue to

fail and refuse to enforce various city ordinances[,]” resulting in Plaintiffs being

treated “as a class of one.”       (ECF No. 11, PageID #348.)           The report and

recommendation points out that Plaintiffs “fail to present any argument that they

have a likelihood of success on the merits[,]” instead only offering “a conclusory

assertion that Defendants are denying their due process rights.” (Id., PageID #351.)

      Plaintiffs object that, in this regard, the report “mischaracterizes Plaintiffs’

Complaint as being based on Defendants” violating their equal protection rights by

failing to investigate their complaints. (ECF No. 13, PageID #376.) Instead, the

Krliches argue Defendants both treat them as a “class of one” and subject them to a

written policy that results in selective non-enforcement of municipal ordinances

warranting injunctive relief. (Id.)

      I.A.   Plaintiffs’ “Class-Of-One” Claim

      “[T]he Equal Protection Clause gives rise to a cause of action ‘for a class of

one.’” Klimik v. Kent Cnty. Sheriff’s Dep’t, 91 F. App’x 396, 400 (6th Cir. 2004) (citing

Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (per curiam)). “To succeed

on this type of claim, a plaintiff must allege either disparate treatment from similarly

situated individuals and that the government actors had no rational basis for the


                                            7
     Case: 4:20-cv-01190-JPC Doc #: 18 Filed: 01/07/21 8 of 14. PageID #: 413




difference” or that “the challenged government action was motivated by animus or

ill-will.” Paterek v. Village of Armada, 801 F.3d 630, 650 (6th Cir. 2015) (cleaned up);

see also Olech, 528 U.S. at 564. “Courts ‘generally view’ class-of-one claims with

skepticism given the potential to ‘provide a federal cause of action for review of almost

every executive and administrative decision made by state actors.’”          Shavers v.

Almont Twp., ___ F. App’x ___, No. 20-1291, 2020 WL 6156708, at *4 (6th Cir. Oct.

21, 2020) (cleaned up) (quoting Loesel v. City of Frankenmuth, 692 F.3d 452, 462 (6th

Cir. 2012)). Prevailing on this theory presents a “heavy burden” for plaintiffs. Loesel,

692 F.3d at 462.

      To succeed on this claim, the Krliches must not only identify similarly-situated

individuals to whom they can be compared, but also “‘(1) refute every conceivable

basis that might support the government action, or (2) demonstrate that the

challenged action was motivated by animus or ill-will.’” Kesterson v. Kent State Univ.,

No. 5:16-CV-298, 2017 WL 995222, at *8 (N.D. Ohio Mar. 15, 2017) (quoting Benjamin

v. Brachman, 246 F. App’x 905, 927 (6th Cir. 2007)); see also Krlich I, 2018 WL

4510094, at *3–4 (discussing the class-of-one claim under the Equal Protection

Clause). To be entitled to a preliminary injunction, however, Plaintiffs need not meet

their ultimate burden of proof, but must demonstrate that they are likely to succeed

at meeting it. They have not done so.

      At bottom, the record contains no evidence of similarly situated individuals.

But assuming they could identify a similarly situated individual, Plaintiffs are

unlikely able to “refute every conceivable basis” Defendants have for enforcing local




                                           8
    Case: 4:20-cv-01190-JPC Doc #: 18 Filed: 01/07/21 9 of 14. PageID #: 414




ordinances the way they have chosen. Supreme Court precedent routinely reiterates

a “deep-rooted nature of law-enforcement discretion, even in the presence of

seemingly mandatory legislative commands[,]” which includes enforcement of city

ordinances. Town of Castle Rock v. Gonzales, 545 U.S. 748, 761 (2005) (discussing

Chicago v. Morales, 527 U.S. 41, 47 (1999)). This precedent cuts against Plaintiffs’

likelihood of success on the merits.

      Additionally, the Krliches face evidentiary hurdles. For example, Exhibit 1 to

their motion is a standard form police report. (ECF No. 6-1, PageID #286.) The

document appears to have been created after Mr. Krlich called to report tire marks

in his yard. (Id., PageID #288.) Not only did the officer respond to the call and report

the incident, but the written report notes Mr. Krlich only “wanted the incident

documented for a matter of record.” (Id.) Such a police response makes it unlikely

Plaintiffs can meet the high standard for a class-of-one equal protection claim.

      Another exhibit is a letter from Mr. Villano, Hubbard’s law director, advising

Mr. Krlich that the police will investigate complaints of ongoing noise violations if he

calls the city’s non-emergency number.         (ECF No. 6-4, PageID #298–99.)      This

evidence does not indicate Defendants lack all rational bases for their actions, again

making it unlikely Plaintiffs will succeed on their claims. Nor does any of Plaintiffs’

other evidence alter this determination. For example, docket reports from several

state court civil matters involving the Krliches—the most recent of which closed some

two years ago—and a decade-old Facebook post involving non-parties to this action




                                           9
    Case: 4:20-cv-01190-JPC Doc #: 18 Filed: 01/07/21 10 of 14. PageID #: 415




fail to make success on their claims likely. (ECF Nos. 6-2 & 6-3, PageID #289–91;

ECF No. 6-6, PageID #301.)

      Alternatively, the Krliches could demonstrate a likelihood of success on the

merits by showing that Defendants acted with animus or ill will. The Sixth Circuit

“define[s] these terms as reflecting a ‘deep-seated and sometimes virulent’ act of

‘antagonism,’ ‘hostility,’ and ‘animosity.’” Shavers, 2020 WL 6156708, at *5 (quoting

Loesel, 692 F.3d at 466). “Put differently, ‘a plaintiff must prove that the challenged

government actions were motivated by personal malice unrelated to the defendant’s

official duties.’” Id. (quoting Taylor Acquisitions, LLC v. City of Taylor, 313 F. App’x

826, 838 (6th Cir. 2009)).

      Considering the evidence provided, and even construing it and the allegations

in the complaint in Plaintiffs’ favor, it is unlikely the Krliches will be able to succeed

on this prong of their class-of-one claim either. Simply, the bar the Sixth Circuit sets

is too high for the Krliches to clear. Even where they might be able to do so, the

Krliches are unlikely to show that the actions at issue are unrelated to Defendants’

official duties.    For these reasons, the Court agrees with the report and

recommendation that Plaintiffs are unlikely to succeed on the merits of their equal

protection claim.

      I.B.   The Krliches’ Claim Regarding the Written Policy Against Them

      Arguing that the Magistrate Judge failed to address their claim that they are

subjected to a written policy encouraging or permitting the harassment against them,

the Krliches also object to the report and recommendation. (ECF No. 13, PageID

#376.) To be sure, an actual written policy directly encouraging the harassment of,


                                           10
      Case: 4:20-cv-01190-JPC Doc #: 18 Filed: 01/07/21 11 of 14. PageID #: 416




or condoning non-responsiveness to Plaintiffs’ purported plight would raise serious

constitutional concern. But the record contains no evidence of such a policy. Contrary

to the objection to the report and recommendation, the complaint disclaims the

existence of such a written policy. (ECF No. 1, ¶ 39, PageID #10 (“[T]here is no

‘official’ City or County policy permitting this campaign against Plaintiff to

continue.”).) Instead, giving Plaintiffs the benefit of the doubt, the objection appears

to rest on faxes the Krliches send to the Hubbard police, which are not investigated

to their liking. (See id., ¶¶ 22 & 23, PageID #7.) Such a practice is a far cry from a

written policy that specifically targets the Krliches or condones harassment of them.

Instead, this objection—so construed—constitutes a complaint regarding how the

Hubbard police deal with faxes.       But the handling of faxes does not implicate

constitutional concerns here. Such claims fail to persuade the Court that Plaintiffs

are likely to succeed on the merits of this claim either.

        Therefore, the Court overrules Plaintiffs’ objections directed at the report and

recommendation’s treatment of the merits of their claims.

II.     Claim or Issue Preclusion Based on Krlich I

        The report and recommendation recites that “in 2017, Plaintiffs filed a

Section 1983 action in this Court invoking federal question jurisdiction and seeking

injunctive and monetary relief for a violation of their rights under the Equal

Protection Clause of the Fourteenth Amendment” related to Defendants’ “complicity

and active pursuit in a campaign to harass, intimidate, and terrorize Plaintiffs.”

(ECF No. 11, PageID #349 (internal quotation omitted).) It goes on to note that the




                                           11
    Case: 4:20-cv-01190-JPC Doc #: 18 Filed: 01/07/21 12 of 14. PageID #: 417




Krliches “sought preliminary and permanent injunctive relief in the 2017 case[,]”

which the Court ultimately denied because they “failed to state a class-of-one claim

upon which relief could be granted.” (Id. (citing Krlich I, at p. 8–9 (cleaned up).)

      Plaintiffs object to this characterization, arguing Krlich I “did not address, and

could not have addressed, many of the items/incidents/events/facts contained in

Plaintiffs’ current Complaint because they had not yet occurred.” (ECF No. 13,

PageID #376–77.) They also object that the report and recommendation “makes a

gross generalization” comparing the nature of the claims at issue in Krlich I and those

alleged here. (Id., PageID #377.)

      Construing these objections as attacks on the report and recommendation for

relying on preclusion doctrines based on Krlich I, the Court has two responses. First,

the disposition of Plaintiffs’ constitutional claims in Krlich I may well have preclusive

effect for the Krliches claims here—just as a final judgment in this action will bind

the parties and preclude future claims or defenses. At this stage of the proceedings,

however, the Court need not plumb the depths of preclusion doctrine because

Plaintiffs’ claims arising since Krlich I are not likely to succeed on the merits for the

reasons explained above. Second, the report and recommendation expressly declined

to address the effect of Krlich I or base a decision on it. Instead, the Magistrate Judge

found Krlich I to be persuasive in its reasoning, not preclusive in its holding: “While

it is not necessary to determine at this juncture whether this action is barred by res

judicata or collateral estoppel as a result of the 2017 litigation, the [Magistrate Judge]




                                           12
       Case: 4:20-cv-01190-JPC Doc #: 18 Filed: 01/07/21 13 of 14. PageID #: 418




finds persuasive the reasoning of and the opinions in that case[.]” (ECF No. 11,

PageID #353.) Accordingly, the Court also overrules these objections.

III.     Irreparable Harm, Balancing of the Equities, and Public Interest

         Finally, the Court briefly considers the remaining factors for determining

whether injunctive relief is warranted. Notwithstanding the Court’s conclusion that

Plaintiffs’ claim is likely to fail on the merits, district courts must “weigh the strength

of the four factors against one another.” D.T. v. Sumner Cnty. Schs., 942 F.3d 324,

326 (6th Cir. 2019) (citations omitted). There are three remaining considerations—

irreparable injury, a balancing of the equities, and the public interest.

         The report and recommendation determined that the Krliches failed to provide

“evidentiary support for their claims of irreparable harm” and that a Facebook post

“from over 10 years ago” is not enough to justify emergency relief. (ECF No. 11, Page

ID #352.) Further, the Magistrate Judge assumed that, even if the equities and

public interest favor an injunction, Plaintiffs’ failure on the other two factors—

likelihood of success on the merits and irreparable injury—was fatal. (ECF No. 11,

PageID# 352–53.) The Court agrees. Weighing all considerations for the issuance of

an injunction, the Court declines to do so.

                                    CONCLUSION

         For the foregoing reasons, the Court OVERRULES Plaintiffs’ Objections

(ECF No. 13), ADOPTS the Report and Recommendation (ECF No. 11), and

DENIES Plaintiffs’ Motion for Temporary Restraining Order and Preliminary

Injunction (ECF No. 6).




                                            13
   Case: 4:20-cv-01190-JPC Doc #: 18 Filed: 01/07/21 14 of 14. PageID #: 419




     SO ORDERED.

Dated: January 7, 2021




                                    J. Philip Calabrese
                                    United States District Judge
                                    Northern District of Ohio




                                      14
